DETAILED ACTION

1.           This office action is a response to the Application/Control Number: 16/455,720 filed 06/27/2019.

Claims Status
2.	This office action is based upon claims received on 09/08/2021, which replace all prior or other submitted versions of the claims.
	-Claims 6, 13 have been cancelled.
	-Claims 1, 5, 8, 12, 14, 15-19 have been amended.
-Claims 1-5, 7-12, 14-19 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2017/119229 filed 12/28/2017 in relationship to Application/Control Number: 16/455,720.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement



Response to Remarks/Arguments
7.           Applicant's remarks & arguments, see page 7-12, filed on 09/08/2021, with respect to Remarks have been acknowledged.

8.	Applicant's remarks & arguments, see page 7, filed on 09/08/2021, with respect to Claim Objections have been fully considered and applicant’s amendments noted.  The claim objections to Claims 15-19 are withdrawn.

9.           Applicant's remarks & arguments, see page 8-11, filed on 09/08/2021, with respect to Applicant's Specific Responses to the Grounds for Rejection have been fully considered in association with applicant’s amendment(s). Applicant’s remarks pertaining to amendments made specific to independent Claims 1, 8, 15 are persuasive, and accordingly, rejections of Claims 1-5, 7-12, 14-19 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
10.	Claims 1, 8, 15 and via dependency Claims 2-5, 7, 9-12, 14, 16 -19 (Note:  Claims independent & dependent renumbered 1-17), are allowed.
A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
wherein X is an integer >0, wherein the first transport block that is sent by the terminal using the shared resource is inserted with a hybrid automatic repeat request (HARQ) process identifier for transmitting the first transport block each particular time of the X times and a new data indicator (NDI) for the particular time of the X times;

For Claim 8, in conjunction and in combination with other noted and recited Claim 8 limitations (renumbered Claim 7):
wherein X is an integer > 0, the first transport block that is sent using the shared resource is inserted with a hybrid automatic repeat request (HARQ) process identifier for transmitting the first transport block each particular time of the X times and a new data indicator (NDI) for each particular time of the X times;
For Claim 15, in conjunction and in combination with other noted and recited Claim 15 limitations (renumbered Claim 13):
wherein X is an integer >0, wherein the first transport block that is sent using the shared resource is inserted with a hybrid automatic repeat request (HARQ) process identifier for transmitting the first transport block each particular time of the X times and a new data indicator (NDI) for each particular time of the X times;

11.	The closest prior art found, is as follows:
 Zhang et. al (US-20160127092-A1), which is directed generally to contention based uplink transmission, where a plurality of sequence patterns can be defined and each sequence pattern is uniquely associated with a UE which may initiate the contention based uplink transmission with the associated sequence pattern, whereby a BS can easily detect and handle collisions in the contention based transmission, and discloses: 
A UE which determines shared contention based transmission resource configured with a repetition time period, and which transmits information with an associated sequence pattern on the predetermined shared resource, PUSCH shared by multiple UEs for contention based uplink transmission, where the UE subsequently receives an uplink grant from the BS allocating a dedicated uplink resource to the UE, and if uplink grant is not associated with an acknowledgement (ACK), UE re-transmits the information on the dedicated resource (FIG.3 & ¶0039, ¶0043); FIG. 3 & ¶0051,¶0052-¶0053);
Multiple UEs which each individually repeat a unique sequence in each transmitted contention based unit (CB) where there can be 1 through n CBs in a repetition period or the repetition period contains one or more contention based units (FIG.4 & ¶0040, ¶0046, ¶0048); 

(b) Terry et. al (US-20140079039-A1), which is directed to a wireless communication system including at least one wireless transmit/receive unit (WTRU), at least one Node-B and a radio network controller (RNC), for assigning automatic repeat request ( ARQ)/hybrid automatic repeat request ( H-ARQ) processes in the WTRU for supporting enhanced uplink (EU) transmissions, and discloses: 
A WRTU which at each transmit time interval (TTI) determines whether physical resources have been allocated and If so, selects a data block for transmission, where the WTRU subsequently determines whether a transmission status of a selected data is " retransmission", and if so a same H-ARQ process used for the previous transmission remains assigned to the data block, a transmission counter in the WTRU is incremented, and an NDI of the transmission is set to "old data" to indicate that the assigned H-ARQ process retransmits data identical to what was transmitted previously, in order to allow for combining at a  Node-B, and then the WRTU returns to the next TTI (FIG. 1, FIG. 2 A, ¶0023-24);
A WRTU which determines whether feedback information for a previously transmitted data block has been received, where If an ACK message is received, the corresponding H-ARQ process is released, and If a NACK message is received or a feedback timeout occurs, the WTRU determines whether a transmission counter reaches a predetermined maximum number of H-ARQ transmissions or not, and if not, the transmission status of the data block is set as a " retransmission” (FIG. 2B & ¶0026 -0027);

(c) Zhu et. al (US-20150327245-A1), which is directed towards a control channel for contention based transmission and collision avoidance including preparing control information for a contention based physical uplink shared channel, transmitting and/or receiving the control information on a physical uplink control channel and a control only physical uplink shared channel, or only on the control only physical uplink shared channel, and discloses: 
A PUCCH which may contain an UL transmission indicator or the hybrid automatic repeat request (HARQ) process identifier (ID) of PUSCH, and  a control-only PUSCH (C –PUSCH) which may contain HARQ process ID, resource allocation, modulation and code scheme (MCS), redundancy version (RV) and new data indicator (NDI) of contention based PUSCH, and further multiple contention based uplink transmissions, comprising an initial transmission and re-transmission may take place in one subframe, such as multiple PUCCH, C-PUSCH and contention based PUSCH may be transmitted in the same subframe (FIG. 4 & ¶0043-45); 
An eNB that may try to decode C-PUSCH and subsequently may decode the PUSCH indicated by C-PUSCH such as in a contention based transmission without a channel corresponding to PUCCH, and a NACK may be provided if decoding is not successful (FIG. 5, FIG. 10 & ¶0065);
	
 MATSUMOTO et. al (US-20180249494-A1), which is directed towards to a user terminal and a base station used in a mobile communication system, the user terminal receiver configured to receive, from a base station, candidate timing information indicating candidate timings of uplink transmission in an unlicensed band channel, and the user terminal controller configured to determine a transmission timing to perform the uplink transmission to the base station from among the candidate timings indicated by the candidate timing information, and discloses:
A UE which transmits HARQ information ( HARQ process ID) indicating the HARQ process and/or the RV corresponding to uplink data to a eNB, whereby the HARQ information furthermore includes NDI, and the HARQ information is included in a part of the uplink data (FIG. 11 & ¶00148, ¶0150, ¶0154).

12.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
Sept 24, 2021   

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414